Citation Nr: 0821558	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  04-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for status post lumbar 
laminectomy L4-L5 (claimed as low back condition).

2.  Entitlement to service connection for residuals, fracture 
of two ribs.

3.  Entitlement to service connection for left foot 
condition.

4.  Entitlement to service connection for right foot 
condition.

5.  Entitlement to service connection for residuals, status 
post contusion, right great toe.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for residuals of left 
chest contusion (claimed as lung condition).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to April 
1946 and from March 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for status 
post lumbar laminectomy L4-L5 (claimed as low back 
condition); residuals of a fracture of two ribs; a left foot 
condition; a right foot condition; residuals, status post 
contusion, right great toe; bronchitis; and for residuals of 
left chest contusion (claimed as lung condition).

This case was previously before the Board in December 2005, 
at which time it was remanded in order to schedule the 
veteran for a video conference hearing to be held before a 
Veterans Law Judge of the Board, as was requested by the 
veteran in March 2004.  The requested hearing was scheduled 
for late September 2006 and the veteran did not appear for it 
with no reason given and no subsequent request for 
rescheduling.  
While the case was pending, the veteran apparently relocated 
to Florida.  Accordingly, although the case was previously 
under the jurisdiction of the VA RO in Cleveland, Ohio, it is 
now under the jurisdiction of the VA RO in St. Petersburg, 
Florida.

In February 2008, a motion was filed to advance this case on 
the docket due to the veteran's age.  In May 2008, the Board 
granted the motion, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2007).

The claims of entitlement to service connection for 
bronchitis and for residuals of left chest contusion/lung 
condition being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service medical records are entirely negative for any 
documentation of a low back injury or fractured ribs; the 
December 1952 separation examination report reflected that 
examination of the spine and chest was normal.

2.  The evidence fails to establish a current diagnosis of a 
low back disorder or of fractured ribs, or any residuals 
thereof.  

3.  The service medical records contain an entry dated in 
January 1952, documenting left foot pain and a contusion of 
the right great toe, sustained following a fall from a pier; 
the December 1952 separation examination report revealed no 
abnormalities of the feet.

4.  Post-service evidence reflects that foot and toe 
conditions including tinea pedis, onychomycosis and 
peripheral neuropathy affecting the feet, related to 
non-service-connected diabetes, have been treated and 
diagnosed.  

5.  The record contains no competent evidence or medical 
opinion etiologically linking any foot, toe or nail condition 
diagnosed post-service to either of the veteran's periods of 
service, and does not reflect that there are any currently 
manifested clinical residuals of a right toe contusion 
sustained in 1952. 


CONCLUSIONS OF LAW

1.  A low back condition was not incurred in or aggravated by 
service, and cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Fractured ribs, to include claimed residuals thereof, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38C.F.R. § 3.303, 
(2007)

3.  A left foot disorder was not incurred in or aggravated by 
active service and cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  A right foot disorder was not incurred in or aggravated 
by active service and cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

5.  A disorder of the right great toe was not incurred in or 
aggravated by active service and cannot be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  
Prior to the initial adjudication of the veteran's claims in 
November 2003; letters dated in October and November 202 were 
issued which fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  These letters told 
him to provide any relevant evidence in his possession.  The 
letters advised the veteran that he should identify dates and 
locations of treatment and of medical evidence, lay 
statements, employment records, etc. which support his 
claims.  The letters also discussed the duties and 
responsibilities of VA and the veteran as pertains to 
obtaining and providing evidence in support of the claims.  
See Pelegrini II, at 120-21.  

The Board also notes that the veteran was provided with 
notice of how VA determines disability ratings and effective 
dates, compliant with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), in letter issued to him in August 2006.

Further, through his statements, the veteran has demonstrated 
his understanding of what is necessary to substantiate his 
claims, and therefore any notice defect was cured by the 
veteran's actual knowledge.  See Sanders v. Nicholson, 487 
F.3d. 881 (Fed. Cir. 2007; see also Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007).  In any event, the Board finds 
that a reasonable person could be expected to understand from 
the notice what was needed to substantiate the claims and 
thus the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  Moreover, the 
veteran was provided with a Supplemental SOC in August 2004.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
that VA cured any failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  Accordingly, the duty to notify has 
been fully met in this case and the veteran was made aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, service 
personnel records, and post-service private and VA medical 
records are in the file.  Also of record are lay statements 
and a transcript of the veteran's hearing testimony presented 
at the RO in June 2004.  In a statement provided in April 
2004, the veteran indicated that he had no additional 
evidence to identify or present in pursuit of his claims.  

The Board notes that as to the service connection claims for 
a low back disorder, residuals of fractured ribs, foot 
disorders, and residuals of a right toe contusion, no VA 
examination was provided.  As a practical matter, the Board 
observes that based on the circumstances of this case VA 
actually has no duty to afford an examination for the veteran 
as to any of these claimed conditions.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

The evidence on file as to these claims is not insufficient.  
As will be explained herein, there is no evidence of a 
currently diagnosed clinical disorder of the low back or 
ribs, neither condition was diagnosed in service, and neither 
the back nor the ribs were noted to have been injured in the 
service medical records.  As for the claimed conditions of 
the feet and toe, acute injuries were noted in service 
followed by post-service diagnoses of foot and nail problems 
which manifested decades after service and which are not in 
any way etiologically related to service.  Accordingly, VA is 
not required in this case to obtain a medical examination or 
medical opinion, nor is any such further development 
necessary in order to decide the claims in this case.  38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed.Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claims and the 
veteran has not indicated that he has any additional 
available evidence or information to provide in support of 
his claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


Factual Background

The veteran filed his original service connection claims in 
June 2002.   

Service medical records (SMRs) for the veteran's first period 
of service extending from January 1944 to April 1946, are 
negative for any complaints, treatment, injury or diagnosis 
relating to the low back, ribs, and feet including the right 
great toe.  The April 1946 separation examination report, as 
well as an examination report dated in November 1949, 
reflects that examination of the spine, rib cage and feet was 
normal.  

SMRs for the veteran's second period of service extending 
from March 1951 to December 1952 reflect that an enlistment 
examination was conducted in February 1952 which showed that 
clinical evaluation of the spine, feet and chest was normal.  
A record dated on January 4, 1952, reveals that the veteran 
was seen for complaints of a contusion of the left chest 
sustained due to a fall of about 10 feet from the top of a 
camel.  Treatment was described as "strapped" and the 
disposition was to duty.  A record dated on January 11, 1952 
shows that the veteran was seen for complaints of pain in the 
ball of the left foot and a contusion to the right great toe.  
It was noted that the veteran had sustained minimal trauma 
when jumping from a pier.  Physical examination revealed 
swelling at the metatarso-phalangeal joint, with considerable 
pain on motion of the toe.  X-ray films showed no fracture.  
Bed rest was prescribed and on January 16, 1952, it was 
determined that the veteran was fit for duty.  A December 
1952 separation examination report reflects that examination 
of the spine, chest and feet was normal.  

Private medical records show that tinea pedis was diagnosed 
in 1982.  A physical examination report dated in June 1989 
documents a history of severe back pain radiating to the 
lower extremities.  Lumbar spondylosis and herniated disc 
were diagnosed.  Later in June 1989, procedures consisting of 
bilateral complete lumbar laminectomy L4-5 and removal of 
herniated disk L4-5 were performed.  A diagnosis of diabetes 
mellitus (diabetes) is shown in September 1990 record.

A VA examination was conducted in September 1991, at which 
time the veteran complained of low back pain.  He reported a 
history of back pain in April 1989 while moving heavy 
furniture with an exacerbation in August 1991.  The veteran 
also noted that diabetes had been diagnosed 3 years 
previously.  Diagnoses of diabetes with early peripheral 
neuropathy involving both feet, particularly the toes; and a 
history of low back surgery, were made.   

Private medical records reveal that the veteran was treated 
for multiple, painful thickened mycotic toenails in October 
1991 and March 1992.  In December 1991, he was treated for 
foot care/peripheral neuropathy bilaterally.  X-ray films of 
the lumbar spine taken in July 1994 revealed no evidence of 
acute bony abnormality.  The veteran was seen in August 1994 
with complaints of pain in the left great toe.  A history of 
diabetes with neuropathy was noted.  Left hallux matrixectomy 
was performed in August 1994.  In August 1995 he was seen on 
an emergent basis with complaints of pain and redness 
associated with the right medial hallux nail.

VA medical records dated in 2002 reflect that the veteran was 
being followed for conditions including: diabetes with 
diabetic neuropathy of the lower extremities and a fungal 
infection of the toenails, assessed as onychomycosis and 
tinea pedis.

In a statement provided by the veteran in January 2004, he 
explained that a camel was a floating bumper which protects 
the side of ships in a docking space.  He stated that during 
service, he fell 50 feet through a camel into the water, 
injuring his toes and rib cage.  A second statement was 
provided by a relative in March 2004, attesting that he 
recollected that in January 1951, his father received a call 
from the US Navy reporting that the veteran had fallen off 
the side of a destroyer, falling 50 feet onto a camel.  The 
relative reported that the caller stated that the veteran was 
in the hospital and that the prognosis was good.  

The veteran provided testimony at a hearing held at the RO in 
June 2004.  The veteran testified that sustained a back 
injury, as well as injuries to the ribs, feet and right big 
toe, in service when he fell off a camel (floating timbers in 
the water used to separate ships).  

Legal Analysis

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

Certain diseases are presumed to be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there was no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  If not shown in 
service, service connection may be granted for conditions 
including arthritis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This does not 
mean that any manifestation in service will permit service 
connection; to show chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.

When the fact of continuity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Either or both of the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A lay person 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one 
which a lay person's observations is competent.  See Savage, 
10 Vet. App. at 495-97.

A.	Preliminary Matters

The veteran maintains that all of his claimed conditions were 
sustained in conjunction with a fall from a camel into the 
water, which occurred in January 1952, and reports that his 
claimed conditions have remained chronically problematic 
since that time.  

In a statement provided in 2004, he reported that he fell 50 
feet or more from a camel in the incident which occurred in 
1952.  In a statement provided by a relative in 2004, the 
relative attested that he recalled the US Navy calling the 
veteran's father and telling him of the accident and the 50 
foot fall and indicating that the veteran was hospitalized 
and that the prognosis was good.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board believes that it is necessary to 
asses the credibility of the veteran and his relative's 
account of the January 1952 fall, as offered in statements 
dated in 2004 and in the veteran's 2004 RO hearing testimony.  
The SMRs document that the veteran sustained a 10 foot fall 
from a camel in January 1952, and that he was not 
hospitalized for any injuries resulting therefrom.  The Board 
finds the account of the accident in the SMRS to be more 
credible and probative then an account of the accident 
provided by the veteran and his relative more than 50 years 
after the fact and in pursuit of VA compensation.  The Board 
believes that the veteran and his relative's account of the 
events that occurred in January 1952 represent at best remote 
recollections.  In fact, VA medical records dated in 2002 
document the veteran's complaints of memory loss.  Not only 
may the veteran's memory be dimmed with time, but self 
interest may be playing a role in his recent statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest 
may affect the credibility of testimony); cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).  As to this matter, the Board 
places far greater weight of probative value on the 
contemporaneous medical records, than it does on the 
veteran's more recent statements.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran). 

	A.  Low Back and Ribs

The veteran maintains that two ribs were fractured and his 
back was injured during service as a result of the fall from 
the top of a camel.  Although the veteran maintains that this 
was approximately a 50 foot fall, the SMRs indicate that the 
veteran sustained about a 10 foot fall from a camel in early 
January 1952.  As discussed previously, the Board finds the 
contemporaneous medical records describing this event more 
credible and probative than an account of this event provided 
by the veteran and his relative more than 50 years after his 
discharge from service.  The SMRs document a contusion to the 
chest as a result of this incident, which was treated with 
strapping, and required no further treatment or 
hospitalization.  The SMRs, to include the December 1952 
separation report, are entirely negative for any 
documentation of fractured ribs, or any injury to the back as 
a result of the fall sustained in January 1952 or otherwise 
during service, and neither a rib nor back disorder was ever 
diagnosed in service.  In addition, arthritis (of the back) 
was not diagnosed during the first post-service year.  

With respect to the back, the first complaints of back 
problems were documented in medical records dated in the 
1980's, decades after the veteran's discharge from service.  
In June 1989, the veteran underwent bilateral complete lumbar 
laminectomy L4-5 and removal of herniated disk L4-5.  When 
examined by VA in September 1991, the veteran complained of 
low back pain.  He reported a history of back pain in April 
1989 while moving heavy furniture with an exacerbation in 
August 1991.  At that time, a history of low back surgery was 
diagnosed.  Records dated during the 1990's reference 
occasional complaints of back pain, and indicate some 
evidence of post-surgical/degenerative changes.  VA medical 
records dated from 2000 forward are entirely negative for a 
diagnosis of a current clinically manifested low back 
disability.  Moreover, no disorder of the back which was 
diagnosed at any time post-service has ever been linked by 
competent evidence or opinion to either of the veteran's 
periods of service, nor does the competent evidence on file 
establish or even suggest such a relationship. 

Regarding the ribs, it was not until 2002, about 50 years 
after the veteran's discharge from service that he initially 
alleged having sustained fractured ribs in service.  The 
post-service medical evidence is entirely negative for any 
report of a medical history of fractured ribs in service. 

Most significantly, the medical evidence on file does not 
contain any current evidence of a disability of the low back 
or of fractured ribs or residuals thereof.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998). 

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the claims were filed 
in June 2002; a clinical diagnosis of a low back disability 
or a disability affecting the ribs was not of record at that 
time (resolved or unresolved) nor at any time subsequently 
since the claim has been pending.

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in- 
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992). Thus, because the evidence shows that the 
veteran does not currently have a diagnosis of any disability 
of the lumbar spine or of a fracture of the ribs or any 
residuals thereof; service connection for these claimed 
conditions is not warranted.  

	C.  Feet and Right Great Toe

SMRs dated on January 11, 1952 show that the veteran was seen 
for complaints of pain in the ball of the left foot and a 
contusion to the right great toe.  It was noted that the 
veteran had sustained minimal trauma when jumping from a 
pier.  Physical examination revealed swelling at the 
metatarso-phalangeal joint, with considerable pain on motion 
of the toe.  X-ray films showed no fracture.  Bed rest was 
prescribed and by January 16, 1952, it was determined that 
the veteran was fit for duty.  A December 1952 separation 
examination report reflects that examination of the feet was 
normal.  In addition, arthritis of either foot or the right 
great toe was not diagnosed during the first post-service 
year.

Post-service records dated decades after the veteran's 
discharge from service reflect that the veteran was treated 
for variously diagnosed foot and toenail conditions.  In this 
regard, medical records reflect that his diagnosed foot and 
nail conditions include: tinea pedis (1982); diabetes with 
peripheral neuropathy of the feet and toes (1990 and 1991); 
fungal infections of the right and left great toes (1994 and 
1995); and tinea pedis and onychomycosis (2002).  However, 
none of these conditions has ever been etiologically linked 
by competent evidence of medical opinion to either of the 
veteran's periods of service, nor specifically to the foot 
and toe complaints and symptoms documented in January 1952.  

The requirement of an evidentiary showing of an etiological 
relationship has been repeatedly reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, no 
etiological relationship has been established by competent 
evidence between the claimed foot and toe disorders and 
service, or any incident or injury sustained therein.  

The veteran has presented his own statements regarding the 
chronicity of his foot and toe problems and maintains that 
currently manifested foot and toe problems are etiologically 
related to service.  However, the record does not show that 
he is a medical professional, with the training and 
expertise.  The veteran, as a layman, does not have 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In this case, there is a large gap in evidence from 
approximately 1952 until about 1982, during which time it 
appears that the veteran received no treatment for any foot 
or toe disorder, no such symptomatology was documented, and 
no foot or toe disorders were diagnosed.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  In essence, the 
veteran's assertions of continuity and chronicity of foot and 
toe symptoms are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service, is probative evidence against the claim.).  
Moreover, the provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
medical evidence of a nexus to service, which is lacking in 
this case.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

For the reasons explained herein, the preponderance of the 
evidence is against the service connection claims for right 
and left foot disorders and for a disorder of the right great 
toe, and the appeal as to these claims must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for right and left foot disorders and for a 
disorder of the right great toe is denied under any theory, 
whether direct, or presumptively.


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for residuals, fracture of 
two ribs, is denied.

Entitlement to service connection for left foot condition is 
denied.

Entitlement to service connection for right foot condition is 
denied.

Entitlement to service connection for residuals, status post 
contusion, right great toe, is denied.


REMAND

With respect to the veteran's service connection claims for 
bronchitis and for a left chest contusion (claimed as lung 
condition), additional development, both evidentiary and 
administrative, is warranted.

A brief summary of the facts reflects that a chest X-ray film 
taken during service in April 1951 had revealed several small 
circumscribed calcareous densities in both lung fields with 
no evidence of activity.  X-ray films of the chest taken in 
January 1952 were described as essentially negative and 
clinical evaluation of the lungs and chest as shown by a 
December 1952 separation examination report was normal.  A 
record dated on January 4, 1952, reveals that the veteran was 
seen for complaints of a contusion of the left chest 
sustained due to a fall of about 10 feet from the top of a 
camel (floating timbers in the water used to separate ships).  

Private medical records document assessments of right lower 
lobe pneumonia (January 2001) and bronchitis/COPD 
exacerbation (January 2002).  Post-service VA records 2002 
document assessments of asthma and/or allergic rhinitis and 
possible left lobe pneumonia (August 2002).   

A VA respiratory examination was conducted in July 2003 at 
which time the diagnoses included chronic bronchitis; 
bronchiectasis and pulmonary fibrosis; chest wall 
barotraumas; asbestos-related, fume-related and cigarette-
related COPD; and Captopril-related chronic cough were all 
diagnosed.  The examiner noted a history of significant 
barotrauma with fractured ribs in 1951 and the history 
reflects that the veteran reported falling 60 feet in 
service.  The examiner opined that the veteran's shortness of 
breath and breathing abnormalities with recurrent bronchitis, 
pneumonia and a persistent cough were of multi-factorial 
etiology with contributors on an equal basis, including the 
diagnosed conditions.   

Essentially, the record as it currently stands does not 
include an opinion addressing whether an etiological 
relationship exists between the veteran' s claimed bronchitis 
and residuals of a left chest contusion (claimed as lung 
condition).  Moreover, a review of the medical history 
provided by the veteran in conjunction with the 2003 VA 
examination, particularly as to the occurrence of a 60 foot 
fall resulting in 4 broken ribs, is entirely unsubstantiated 
by any clinical evidence on file to include the service 
medical records (SMRs) and is in fact entirely inconsistent 
with the SMRs which document a 10 foot fall in January 1952 
resulting in a contusion of the chest which was treated with 
strapping, and required no further treatment or 
hospitalization.  A medical opinion based upon an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the 
Court has held that in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The Board believes that as to 
the claims being remanded, an examination is deemed to be 
necessary under McLendon.  See also 38 U.S.C.A. §5103A(d)(2).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide any additional evidence in 
support of his service connection claims 
for bronchitis and for a left chest 
contusion (claimed as lung condition).  

2.  Schedule the veteran for an 
appropriate VA examination in conjunction 
with his service connection claims for 
bronchitis and for a left chest contusion 
(claimed as lung condition).  All 
diagnoses should be noted and all 
necessary tests should be performed.  The 
claims folder, to include the service 
medical records, must be reviewed to 
insure than an accurate medical history 
is recorded and the examiner should 
indicate in the report that such review 
occurred.  The rationale for any 
opinion(s) expressed should be provided 
in a legible report.  

The examiner is requested to state 
whether it is at least as likely as not 
that claimed bronchitis (if diagnosed) 
and/or any currently diagnosed lung 
condition is causally related to either 
of the veteran's periods of active 
service, or any incident therein to 
include (as specifically claimed), a 
chest contusion sustained in service due 
to a 10 foot fall from a camel in January 
1952, or to abnormal chest X-ray findings 
made in April 1951.

For any opinion provided, it would be 
helpful if the examiner would use the 
following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The rationale for 
any conclusion reached must be provided.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the veteran's claims.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a Supplemental 
Statement of the Case (SSOC).  The 
veteran and his representative should 
also be afforded the opportunity to 
respond to that SSOC before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


